Citation Nr: 1236510	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), psychotic disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a hearing before the Undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file. 

The Board remanded this claim in January 2012 so that additional development of the evidence could be conducted.  The Board finds that there was substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the INTRODUCTION section of its January 2012 decision/remand, the Board noted that, during the March 2011 hearing the Veteran testified that he was unable to work due to symptoms of a psychiatric disorder.  The Board also noted that a claim for service connection for such disorder was pending, as it is now.  Accordingly, the issue of entitlement to TDIU was at that time noted to have been raised by the record but not to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board in January 2012 found that it did not have jurisdiction over it, and referred the claim for TDIU to the AOJ for appropriate action.  No action was taken.  Therefore, the issue of entitlement to TDIU is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The duty to assist includes the duty to obtain records in the custody of a federal agency or department.  38 C.F.R. § 3.159(c)(2) (2011).  In the course of a VA examination conducted in January 2012 the Veteran informed the examiner that, while he did not consider his bi-weekly visits to the Vet Center as "treatment," he noted that he had been making these visits since November 2010.  He added that these visits helped him cope with certain issues, including those which are relationship based.  The Board parenthetically observes that VA outpatient medical records are also on file, dated most recently in November 2010.  These include those showing that the Veteran was diagnosed with an adjustment disorder in June 2008.  The Vet Center is a part of the VA which provides counseling to assist Veteran's in readjusting to civilian life.  38 U.S.C.A. § 1712A (2011).  The counseling provided may include a general mental and psychological assessment of the Veteran to determine whether the Veteran is having difficulties readjusting to civilian life.  Id.  Review of the claims file shows that an effort to obtain these Vet Center records has not been undertaken.  These records are VA records and should therefore have been obtained.  See 38 C.F.R. § 159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).

As this claim needs to be remanded anyway, all VA medical treatment records dated since November 2010 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any records from the Vet Center.  The RO/AMC should request a consent to release information from the Veteran only if the Vet Center indicates that one is necessary.  All efforts to obtain these records should be documented in the claims file and requests for such records must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  The RO/AMC should also obtain any VA treatment records for the period from November 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If, and only if, any records obtained reflect treatment/diagnosis of a psychiatric-based disorder, the RO/AMC should schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders shown to be diagnosed.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include a rocket explosion aboard the USS Coral Sea that has been verified by the service department.  A full rationale for all medical opinions must be provided. 

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


